AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                       Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                v.                                                   (For Offenses Committed On or After November l, 1987)


                       Ismael Padilla-Garcia                                         Case Number: 3:18-mj-22521-RAM

                                                                                    Roxana Sandoval
                                                                                    Defendant's Atta -.,,


REGISTRATION NO. 80503298

THE DEFENDANT:                                                                    NO\f 0 1 2018
 IZI pleaded guilty to count(s) 1 of Complaint
                                                                                                                                     . 1-~_T-".--t-
 D was found guilty to count(-s)---~-----------t-0-:o-tU:tT~·"1:~~"·~;~~rr.~,·~:';/.'~· :' " .;>.\"~:".i(";.·;c;c."r;:" ·)i~ =~ ):c-:~cc--;(c-?~--/
                                                                                                     ..                              -·   -~.""'''I

      after a plea of not guilty.                                            "':.! __····---- . .... ..... . .. OU'UTY
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following-~ffense(s :

Title & Section                   Nature of Offense                                                                   Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                         1

 D The defendant has been found not guilty on count(s)
                                                       -------------------
 0 Count(s)                                               dismissed on the motion of the United States.
                  -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


  IZI Assessment: $10 WAIVED         IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                      charged in case _ _ .
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Thursday, November 1, 2018
                                                                                Date of Imposition of Sentence

                                                                                                            ~
                                                                                H~BERT
                                                                                       .

                                                                                                  A. MCQUAID
                                                                                UNITED STATES MAGISTRATE JUDGE



                                                                                                                        3:18-mj-22521-RAM
